Order entered January 20, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01004-CR

                         NICOLAS STEPHEN LLOYD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81624-2012

                                          ORDER
       A jury convicted appellant of driving while intoxicated third offense, sentenced him to

eight years in prison, and assessed a $2000 fine. On appeal, we concluded the trial court erred

by admitting blood alcohol concentration evidence because appellant did not consent to the

warrantless blood draw and the taking of his blood did not fall under any other recognized

exception to the warrant requirement. Lloyd v. State, No. 05-13-01004-CR, 2014 WL 7249747

(Tex. App.―Dallas Dec. 22, 2014, no pet. h.). We reversed the trial court’s judgment and

remanded for further proceedings consistent with our opinion.

       Appellant asks this Court to set bail pending final determination of the appeal under

article 44.04(h) of the code of criminal procedure. See TEX. CODE CRIM. PROC. ANN. art.

44.04(h) (West 2006). Bail is hereby set in the amount of $10,000, and any sureties must be
approved by the trial court. Once bail is posted, the trial court is ORDERED to release

appellant from confinement assessed in the cause.

           The Clerk of the Court is DIRECTED to send copies of this order to the Honorable Mark

Rusch, presiding judge of the 401st Judicial District Court, Collin County, and counsel for all

parties.




                                                     /s/    MOLLY FRANCIS
                                                            JUSTICE